MEMORANDUM **
Tobin Chau appeals his 36-month sentence imposed following the revocation of his supervised release. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We vacate and remand for resentencing.
Chau contends that his sentence must be vacated because the district court; (1) failed to consider the relevant sentencing factors; and (2) failed to state, in open court, its specific reasons for upwardly departing from the sentence recommended by the policy statements concerning revocation of supervised release. See 18 U.S.C. §§ 3553(a) and 3553(c)(2), respectively.
We conclude that the district court failed to comply with section 3553(c)(2). We therefore vacate Chau’s sentence and remand for resentencing. See United States v. Musa, 220 F.3d 1096, 1101 (9th Cir.2000) (stating that, under 18 U.S.C. § 3553(c), the district court’s reason for departure must be sufficiently specific to allow reviewing court to conduct a meaningful review).
VACATED and REMANDED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.